Citation Nr: 1146209	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-46 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left shoulder injury.

2.  Entitlement to service connection for residuals of a left shoulder injury.

3.  Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reopened the Veteran's claim for service connection for residuals of a left shoulder injury but denied the claim on the merits and additionally denied the Veteran's claim for service connection for a lumbar spine disability.

The Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for residuals of a left shoulder injury is discussed in the REMAND below.


FINDINGS OF FACT

1.  Service connection for residuals of a left shoulder injury was last denied in an unappealed February 1997 rating decision, which found that there was no nexus between the Veteran's military service and his left shoulder condition.

2.  The evidence received since the February 1997 rating decision relating to the Veteran's residuals of a left shoulder injury is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's lumbosacral spine disability and his military service.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a left shoulder injury is final.  38 U.S.C.                                          § 4005(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for residuals of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, a lumbosacral spine disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

Prior to the initial adjudication of the Veteran's claim, a letter dated March 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the March 2007  VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The March 2007 VCAA letter also advised the Veteran that in order to reopen the claim for a left shoulder disability, he had to submit new and material evidence demonstrating the existence of a disability and a relationship of the disability to military service.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include two VA examinations, VA treatment records, and records from Dr. W.B.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 2007 and October 2009.  The reports of this examination indicate that with respect to the Veteran's claim for residuals of a lumbosacral strain, the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal with respect to the Veteran's claim for residuals of a lumbosacral strain.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran requested a videoconference hearing on his VA Form 9, substantive appeal.  The Veteran presented testimony at a Board hearing before the undersigned in January 2011.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for residuals of a left shoulder injury was last finally denied by an RO decision dated February 1997.  The RO denied the Veteran's claim for service connection because the Veteran's claim was not well-grounded: the evidence did not demonstrate the existence of a current disability, nor did it show a nexus between a disability and the Veteran's military service.  The evidence under consideration at the time of this rating decision consisted of the Veteran's claim, service treatment records, and separation documentation.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7105 (West 1991).  The Board must now determine if new and material evidence has been submitted since the time of the February 1997 decision.  See 38 U.S.C.A. § 5108 (West 2002).  

The evidence of record added to the record subsequent to the February 1997 final denial includes, in pertinent part, the results of two VA examinations of the Veteran's left shoulder condition, the Veteran's lay statements regarding the nature and possible etiology of his left shoulder condition, and VA treatment records.

The Veteran's previous claim for service connection for residuals of a left shoulder injury was denied because the RO found that the Veteran's claim was not well-grounded: there was no evidence of a current disability, nor a relationship between a disability and the Veteran's military service.  The new lay and medical evidence of a current disability and a possible nexus between the Veteran's left shoulder disability and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for residuals of a left shoulder injury is reopened.

Having reopened the claim, the Board has determined that additional evidentiary development is necessary before a decision may be reached on the reopened claim for service connection.  This development is further described in the Remand section below.  

Service Connection

The Veteran essentially contends that he has a lumbosacral condition that is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.§ 3.303(b) (2010).

Regarding the first Hickson element, evidence of a current disability, the Veteran's October 2009 VA examination diagnosed him with a chronic lumbosacral strain with a minimally impinging posterior right paracentral disc herniation noted at L5-S1, and a small left foraminal disc herniation at L4-L5 causing moderate left neural foraminal narrowing.  An electromyogram study conducted in July 2007 indicated the presence of mild bilateral L5-S1 radiculopathy.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran alleges that his lumbosacral condition began following a series of automobile accidents in service.  The Veteran's service treatment records indicate that he was involved in an automobile accident in March 1978, at which time he complained of low back pain, muscle tightness, and tenderness in the lower lumbar region.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, the record contains two opinions finding a link between the Veteran's lumbosacral condition and his military service, and one opinion finding no such link.  The Veteran was first provided with a VA examination in November 2007.  The examiner reviewed the Veteran's claims file, and noted the Veteran's medical history.  The examiner noted that the Veteran had a normal lumbar spine, and opined that it was not likely that the Veteran's current symptomatology was related to his remote sprains and strains, but was instead a naturally occurring phenomenon.

Dr. W.B., a private physician, opined in a March 2008 letter that it was at least as likely as not that the Veteran's lumbar radiculopathy of L5-S1 was directly related to military duty.  Dr. W.B. arrived at this conclusion based on the Veteran's statements that he had been involved in three significant automobile accidents in service and suffered back injuries as a result of those accidents.  Dr. W.B. did not indicate that he reviewed the Veteran's claims file before rendering a decision.

The Veteran was provided with a second VA examination in November 2009.  The examiner reviewed the Veteran's claims file, medical history, and the nexus opinion provided by Dr. W.B.  After conducting this review and physically examining the Veteran, the examiner found that, given the injuries that the Veteran reported in-service, it was at least as likely as not that the Veteran's lumbosacral disability was related to his military service.  

Before addressing the probative value of these nexus opinions, the Board notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

More specifically, in the context of medical opinions, the Court has held that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, neither a VA medical examination report nor a private medical opinion is entitled to much probative weight if it contains only data and conclusions without a soundly reasoned rationale.  Id.  The credibility and weight to be attached to such opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the instant case, the Board notes that the negative nexus opinion of the November 2007 VA examiner was not supported by any rationale; instead, it simply stated that the Veteran's back condition was a "naturally occurring phenomenon."  The Board therefore places little probative weight on this opinion, and it places greater probative weight on the positive nexus opinions offered in March 2008 by Dr. W.B. and in October 2009 by a VA examiner.  Particularly with regard to the latter opinion, the conclusion that the evidence is at least in equipoise regarding a nexus between the Veteran's military service and his lumbosacral disability is supported by some discussion of the evidence of record.  The Board therefore finds that the weight of the competent medical evidence of record supports a nexus between the Veteran's military service and his lumbosacral strain.

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting a lumbosacral disability until several years following his separation from service, the United States Court of Appeals for the Federal Circuit has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds his reports of experiencing back problems since his active duty military service to be credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his lumbosacral disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the evidence that the Veteran experienced a back injury following an automobile accident in service, the medical opinions linking the Veteran's lumbosacral disability to his military service, and the Veteran's contentions that he has experienced back pain since his separation from military service, the Board concludes that service connection for a lumbosacral disability is warranted.  Therefore, the benefit of the doubt will be conferred in the Veteran's favor, and his claim for service connection for a lumbosacral disability is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left shoulder disability is reopened, and the appeal is allowed to this extent.

Service connection for a lumbosacral spine disability is granted.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for residuals of a left shoulder injury.

VA has provided the Veteran with two examinations of his left shoulder.  The first occurred in November 2007.  At that time, the examiner diagnosed the Veteran with tendonitis of the left shoulder, but stated that any relationship of the Veteran's current symptoms to his remote shoulder injury is speculative.   Following a September 2009 conference with a RO Decision Review Officer, it was determined that the Veteran should receive an additional VA medical examination with a new examiner due, in part, to perceived deficiencies with the November 2007 VA examination.  This second examination was conducted in October 2009.  Following a review of the Veteran's claims file, the Veteran's medical history, and after conducting appropriate evaluations, the examiner rendered an opinion stating that the Veteran suffered from tendonitis, but that the etiology of the Veteran's shoulder injury could not be determined without resorting to mere speculation.

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the Court recently stated that before the Board can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.)

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  In the present case, however, it is unclear to the Board why either the November 2007 or October 2009 examiners were unable to render an opinion regarding the likely etiology of the Veteran's left shoulder disability without resorting to speculation.  The examiners have access to the Veteran's service treatment records (including the records associated with an April 1993 fall from a train that caused the Veteran to experience left shoulder pain), lay statements, and post-service medical history.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any left shoulder disability is due to or the result of the Veteran's active military service.  As such, clarification is necessary prior to further consideration of these matters by the Board.

The Board notes that while this matter is being remanded for additional medical opinion, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a).  Corresponding to VA's duty to assist the veteran in obtaining information is a duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, this matter is REMANDED for the following actions:

1.  First, the RO/AMC should request that the Veteran identify all pertinent non-VA treatment records and to provide releases for VA to obtain all non-VA treatment records identified.  If releases are provided, the identified records should be requested and obtained if available.  The Veteran should be advised that, in lieu of providing VA with releases for any non-VA treatment records, he can submit those records himself.  All attempts to obtain these records should be documented in the claims folder.

2.  Then, the RO/AMC should schedule the Veteran for an examination with a VA examiner of appropriate expertise, and not the examiner who conducted either the November 2007 or October 2009 VA examinations.  Following a review of this remand directive, review of the Veteran's claims file, and examination of the Veteran, the examiner should identify the nature and severity of the Veteran's residuals of a left shoulder injury, if any, and render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any left shoulder disability is due to or the result of the Veteran's active military service.  The opinion provider should cite to the competent medical and lay evidence of record and explain the rationale for all opinions given.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the 
Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  The remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


